
	
		II
		111th CONGRESS
		2d Session
		S. 4008
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2010
			Mr. Casey (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance United States diplomatic efforts with respect
		  to Iran by imposing additional economic sanctions against Iran, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Iran’s Nuclear Weapons
			 Program Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Additional sanctions with respect to Iran
					Sec. 101. Expansion of sanctions under the Iran Sanctions Act
				of 1996.
					Sec. 102. Application of sanctions to subsidiaries.
					Sec. 103. Elimination of certain tax incentives for oil
				companies investing in Iran.
					Sec. 104. Inadmissibility of certain aliens who engage in
				certain activities with respect to Iran.
					TITLE II—Application of sanctions against affiliates of Iran's
				Revolutionary Guard Corps
					Sec. 201. Definitions.
					Sec. 202. Sanctions on affiliates of Iran's Revolutionary Guard
				Corps.
					Sec. 203. Measures against foreign persons or entities
				supporting Iran's Revolutionary Guard Corps and its agents and
				affiliates.
					Sec. 204. Special measures against foreign governments
				supporting Iran's Revolutionary Guard Corps.
					Sec. 205. Sunset.
					TITLE III—Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran
				
					Sec. 301. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in
				Iran.
					TITLE IV—Prohibition on United States Government contracts and
				investment for companies conducting business in Iran
					Sec. 401. Definitions.
					Sec. 402. Expansion of prohibition on United States Government
				contracts for persons that conduct business operations in Iran.
					Sec. 403. Prohibition on provision of Federal grants, loans, or
				other assistance to persons that conduct business operations in
				Iran.
					Sec. 404. Report on expansion of prohibition on United States
				Government contracts for, and prohibition on provision of Federal grants,
				loans, and other assistance to, persons that conduct business operations in
				Iran.
					Sec. 405. Divestiture from Iran by United States Government
				retirement systems.
					Sec. 406. Sunset.
				
			2.FindingsCongress finds the following:
			(1)On July 1, 2010, President Obama signed
			 into law the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (Public Law 111–195; 124 Stat. 1312).
			(2)In the wake of
			 this new United States law and United Nations Security Council Resolution 1929
			 (2010) with respect to Iran, the European Union, Japan, South Korea, Australia,
			 and other friends and allies of the United States also imposed significant
			 economic sanctions on Iran.
			(3)The latest report
			 by the Director General of the International Atomic Energy Agency to its Board
			 of Directors, issued on September 6, 2010, notes that Iran has continued its
			 record of insufficient cooperation with the agency, has continued to fail to
			 answer questions posed by the agency regarding potential noncivilian nuclear
			 activities by Iran, and has failed to suspend sensitive nuclear activities, as
			 required by successive United Nations Security Council resolutions.
			(4)While the United
			 States and several like-minded countries have worked individually and in
			 concert to increase the diplomatic and economic isolation of Iran to convince
			 the Government of Iran to abandon sensitive nuclear activities, the United
			 States and like-minded countries must do more in the coming months to achieve
			 that goal.
			IAdditional
			 sanctions with respect to Iran
			101.Expansion of
			 sanctions under the Iran Sanctions Act of 1996
				(a)Sanctions with
			 respect to purchasing petroleum resources or sovereign debt of
			 IranSection 5(a) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
					(1)in the heading, by
			 inserting at the end before the period the following: , etc; and
					(2)by adding at the
			 end the following new paragraphs:
						
							(4)Other actions
				relating to petroleum resources of Iran
								(A)In
				generalExcept as provided in
				subsection (f), the President shall impose 3 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly, on or after the date of the enactment of the
				Stop Iran’s Nuclear Weapons Program Act of
				2010—
									(i)enters into a
				long-term agreement to purchase petroleum resources from Iran;
									(ii)enters into an agreement to provide payment
				for future delivery of petroleum resources from Iran; or
									(iii)enters into an agreement with the National
				Iranian Oil Company, any of its affiliates, or any entity owned or controlled
				by the Government of Iran, to provide for the development of petroleum
				resources wherever located.
									(B)Definitions
									(i)Long-term
				agreementFor purposes of subparagraph (A)(i), the term
				long-term agreement means a contract or other agreement that
				provides for delivery of petroleum resources beginning more than 1 year after
				the date of entry into the contract or agreement (as the case may be).
									(ii)Future
				deliveryFor purposes of subparagraph (A)(ii), the term
				future delivery means delivery that occurs more than 180 days
				after payment is effected under the agreement.
									(5)Purchase,
				subscription to, or facilitation of the issuance of sovereign debt of the
				Government of IranExcept as
				provided in subsection (f), the President shall impose 3 or more of the
				sanctions described in section 6(a) with respect to a person if the President
				determines that the person knowingly, on or after the date of the enactment of
				the Stop Iran’s Nuclear Weapons Program Act
				of 2010, purchases, subscribes to, or facilitates the issuance
				of—
								(A)sovereign debt of
				the Government of Iran, including government bonds; or
								(B)debt of any entity owned or controlled by
				the Government of Iran, including
				bonds.
								.
					(b)Sanctions with
			 respect to facilitating extraction or milling of uranium ore in
			 IranSection 5(b)(1) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
					(1)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively;
					(2)by striking the President determines
			 that a person has, on or after and inserting the following: “the
			 President determines that a person has—
						
							(A)on or
				after
							;
				and
					(3)in subparagraph
			 (A)(ii), as redesignated, by striking the period and inserting ;
			 or; and
					(4)by adding at the
			 end the following:
						
							(B)on or after the
				date of the enactment of the Stop Iran’s
				Nuclear Weapons Program Act of 2010, exported, transferred, or
				otherwise provided to Iran any goods, services, technology, or other items
				knowing that the provision of such goods, services, technology, or other items
				would materially contribute to efforts to extract or mill uranium ore within
				the territory or control of
				Iran.
							.
					(c)Effective
			 dateThe amendments made by this section shall—
					(1)take effect on the
			 date of the enactment of this Act; and
					(2)apply with respect
			 to an investment or activity described in section 5 of the Iran Sanctions Act
			 of 1996, as amended by this section, that is commenced on or after such date of
			 enactment.
					102.Application of
			 sanctions to subsidiaries
				(a)In
			 GeneralExcept as provided in
			 subsection (b), in any case in which an entity engages in an act outside the
			 United States that, if committed in the United States or by a United States
			 person, would violate Executive Order 12959 (50 U.S.C. 1701 note) or Executive
			 Order 13059 (50 U.S.C. 1701 note) (or any successor thereto), section 103 of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8512), or any other prohibition on transactions with respect to Iran
			 that is imposed under the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.), the parent company of that entity shall be subject to the
			 penalties for the act to the same extent as if the parent company had engaged
			 in the act.
				(b)ExceptionSubsection (a) shall not apply to any act
			 carried out under a contract or other obligation of any entity if—
					(1)the contract or obligation existed on the
			 date of the enactment of this Act, unless such contract or obligation is
			 extended in time in any manner or expanded to cover additional activities
			 beyond the terms of the contract or other obligation as it existed on the date
			 of the enactment of this Act; or
					(2)the parent company acquired that entity not
			 knowing, and not having reason to know, that such contract or other obligation
			 existed, unless such contract or other obligation is extended in time in any
			 manner or expanded to cover additional activities beyond the terms of such
			 contract or other obligation as it existed at the time of such
			 acquisition.
					(c)ConstructionNothing in this section shall be construed
			 as prohibiting the issuance of regulations, orders, directives, or licenses
			 under the Executive orders described in subsection (a) or as being inconsistent
			 with the authorities under the International Emergency Economic Powers
			 Act.
				(d)DefinitionsIn
			 this section:
					(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
					(2)Parent
			 companyAn entity is a parent company of another
			 entity if it controls, directly or indirectly, that other entity and is a
			 United States person.
					(3)United States
			 personThe term United States person means a United
			 States citizen, an alien lawfully admitted for permanent residence to the
			 United States, an entity organized under the laws of the United States, or a
			 person in the United States.
					103.Elimination of
			 certain tax incentives for oil companies investing in Iran
				(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 (relating to amortization of
			 geological and geophysical expenditures) is amended by adding at the end the
			 following new paragraph:
					
						(6)Denial when Iran
				sanctions in effect
							(A)In
				generalIf sanctions are
				imposed under section 5(a) of the Iran Sanctions Act of 1996 (relating to
				sanctions with respect to the development of petroleum resources in Iran and
				the production of refined petroleum products in, and the exportation of refined
				petroleum products to, Iran) on any member of an expanded affiliated group the
				common parent of which is a foreign corporation, paragraph (1) shall not apply
				to any expense paid or incurred by any such member in any period during which
				the sanctions are in effect.
							(B)Expanded
				affiliated groupFor purposes
				of subparagraph (A), the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
								(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
								(ii)without regard to
				paragraphs (2), (3), and (4) of section
				1504(b).
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2010.
				104.Inadmissibility of
			 certain aliens who engage in certain activities with respect to Iran
				(a)In
			 generalSection 212(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding
			 at the end the following:
					
						(H)Individuals who
				engage in certain activities with respect to Iran
							(i)In
				generalSubject to clause (iii), any alien described in clause
				(ii) is inadmissible.
							(ii)Aliens
				describedAn alien described in this clause is an alien that the
				Secretary of State determines—
								(I)engages
				in—
									(aa)an
				activity for which sanctions may be imposed pursuant to section 5 of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
									(bb)an
				activity—
										(AA)relating to the
				proliferation by Iran of weapons of mass destruction or the means of delivery
				of such weapons; and
										(BB)for which
				sanctions may be imposed pursuant to Executive Order 13382 (70 Fed. Reg. 38567)
				(or any successor thereto);
										(cc)an
				activity—
										(AA)relating to
				support for international terrorism by the Government of Iran; and
										(BB)for which
				sanctions may be imposed pursuant to Executive Order 13224 (66 Fed. Reg. 49079)
				(or any successor thereto); or
										(dd)any other
				activity with respect to Iran for which sanctions may be imposed pursuant to
				any other provision of law;
									(II)is the chief
				executive officer, president, or other individual in charge of overall
				management of, a member of the board of directors of, or a shareholder with a
				controlling interest in, an entity that engages in an activity described in
				subclause (I); or
								(III)is a spouse or
				minor child of—
									(aa)an
				alien who engages in an activity described in subclause (I); or
									(bb)the chief
				executive officer, president, or other individual in charge of overall
				management of, a member of the board of directors of, or a shareholder with a
				controlling interest in, an entity that engages in an activity described in
				subclause (I).
									(iii)Notice;
				waiver with respect to certain entities
								(I)NoticeThe
				Secretary of State may notify an alien the Secretary determines may be
				inadmissible under this subparagraph—
									(aa)that the alien
				may be inadmissible; and
									(bb)of
				the reason for the inadmissibility of the alien.
									(II)WaiverThe
				President may waive the application of this subparagraph and admit an alien to
				the United States if—
									(aa)the alien is
				described in subclause (II) or (III)(bb) of clause (ii);
									(bb)the entity that
				engaged in the activity that would otherwise result in the inadmissibility of
				the alien under this subparagraph is no longer engaging the activity or has
				taken significant steps toward stopping the activity; and
									(cc)the President
				has received reliable assurances that the entity will not knowingly engage in
				an activity described in clause (ii)(I)
				again.
									.
				(b)RegulationsSection 428 of the Homeland Security Act of
			 2002 (6 U.S.C. 236) is amended by adding at the end the following:
					
						(j)Regulations
				with respect to inadmissibility of aliens who engage in certain transactions
				with IranNot later than 180 days after the date of the enactment
				of this subsection, the Secretary shall issue regulations and guidelines for
				interpreting and enforcing the prohibition under subparagraph (H) of section
				212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) on the
				admissibility of aliens who engage in certain sanctionable activities with
				respect to Iran.
						.
				
				IIApplication of
			 sanctions against affiliates of Iran's Revolutionary Guard Corps
			201.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
				(2)Foreign
			 personThe term foreign person has the meaning given
			 the term in section 14 of the Iran Sanctions Act of 1996.
				(3)Iran's
			 Revolutionary Guard CorpsThe
			 term Iran's Revolutionary Guard Corps includes Iran's
			 Revolutionary Guard Corps-Qods Force.
				202.Sanctions on
			 affiliates of Iran's Revolutionary Guard Corps
				(a)Publication of
			 names of affiliates in federal registerNot later than 90 days after the date of
			 the enactment of this Act, and as appropriate thereafter, the President shall
			 publish in the Federal Register the name of each foreign person or foreign
			 entity for which there is credible information indicating that the person or
			 entity is as an agent, alias, front, instrumentality, official, or affiliate of
			 Iran's Revolutionary Guard Corps or is an individual serving as a
			 representative of Iran's Revolutionary Guard Corps.
				(b)Application of
			 existing sanctions against Iran to affiliatesThe President shall designate each foreign
			 person or foreign entity identified in the Federal Register pursuant to
			 subsection (a) for inclusion in the Annex to Executive Order 13382 (70 Fed.
			 Reg. 38567; relating to blocking property of weapons of mass destruction
			 proliferators and their supporters) and shall apply to each such foreign person
			 or foreign entity all applicable sanctions of the United States pursuant to
			 Executive Order 13382.
				(c)Exclusion from
			 United StatesThe Secretary of State shall deny a visa to, and
			 the Secretary of Homeland Security shall exclude from the United States, any
			 alien who, on or after the date of the enactment of this Act, is a foreign
			 person identified in the Federal Register pursuant to subsection (a).
				(d)Rule of
			 constructionNothing in this
			 section shall be construed to remove any sanction of the United States in force
			 against Iran's Revolutionary Guard Corps as of the date of the enactment of
			 this Act by reason of the fact that Iran's Revolutionary Guard Corps is an
			 entity of the Government of Iran.
				203.Measures
			 against foreign persons or entities supporting Iran's Revolutionary Guard Corps
			 and its agents and affiliates
				(a)Identification
			 and notificationThe President shall notify the appropriate
			 congressional committees in any case in which the President determines that
			 there is credible information indicating that a foreign person or foreign
			 entity, on or after the date of the enactment of this Act, knowingly—
					(1)provides material support to Iran's
			 Revolutionary Guard Corps or any person or entity identified pursuant to
			 section 202(a) as an agent, alias, front, instrumentality, official, or
			 affiliate of Iran's Revolutionary Guard Corps or an individual serving as a
			 representative of Iran's Revolutionary Guard Corps; or
					(2)conducts any commercial transaction or
			 financial transaction with Iran's Revolutionary Guard Corps or any such person
			 or entity.
					(b)FormThe
			 President may submit the notification required under subsection (a) in
			 classified form.
				(c)Sanctions under
			 Executive Order 12938Not later than 60 days after the date on
			 which the President provides notice to the appropriate congressional committees
			 pursuant to subsection (a), the President shall apply to each foreign person or
			 foreign entity identified in the notice, for such time as the President may
			 determine, the measures set forth in section 4 of Executive Order 12938 (59
			 Fed. Reg. 59099; relating to proliferation of weapons of mass destruction) and
			 shall terminate such measures in accordance with the provisions of that
			 section.
				(d)IEEPA
			 sanctionsThe President may exercise the authorities provided
			 under section 203(a) of the International Emergency Economic Powers Act (50
			 U.S.C. 1702(a)) to impose additional sanctions on each foreign person or
			 foreign entity identified pursuant to subsection (a) of this section, for such
			 time as the President may determine, without regard to section 202 of that
			 Act.
				(e)WaiverThe
			 President may waive the application of any measure described in subsection (c)
			 with respect to a foreign person or foreign entity if the President—
					(1)(A)determines that the
			 person or entity has ceased the activity that resulted in the notification
			 under subsection (a) with respect to the person or entity (as the case may be)
			 and has taken measures to prevent its recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					204.Special
			 measures against foreign governments supporting Iran's Revolutionary Guard
			 Corps
				(a)Executive Order
			 12938 sanctionsWith respect to any foreign entity identified
			 pursuant to section 203(a) that is a foreign government, the President shall,
			 in addition to applying to the entity the measures described in section 203(d),
			 apply to that government the measures set forth in section 5(b) of Executive
			 Order 12938.
				(b)WaiverThe
			 President may waive the application of any measure described in subsection (a)
			 with respect to a foreign government if the President—
					(1)(A)determines that the
			 entity has ceased the activity that resulted in the identification of the
			 government pursuant to section 203(a) and has taken measures to prevent its
			 recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					205.SunsetThis title shall terminate on the date that
			 is 30 days after the date on which the President makes the certification
			 described in section 401(a) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
			IIIRollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran 
			301.Rollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran
				(a)In
			 generalPart III of
			 subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 common nontaxable exchanges) is amended by adding at the end the following new
			 section:
					
						1046.Rollover of
				gain from divesting certain qualified securities of business entities engaged
				in discouraged activities in Iran
							(a)Nonrecognition
				of gain
								(1)In
				generalIn the case of any sale of any qualified security held by
				a taxpayer with respect to which such taxpayer elects the application of this
				section, in any business entity that is engaged in an Iran discouraged
				activity, gain from such sale shall be recognized only to the extent that the
				amount realized on such sale exceeds—
									(A)the cost of any
				qualified replacement property purchased by the taxpayer during the 30-day
				period beginning on the date of such sale, reduced by
									(B)any portion of
				such cost previously taken into account under this section.
									(2)Exception for
				ordinary income gainThis section shall not apply to any gain
				which is treated as ordinary income for purposes of this title.
								(3)Exception where
				taxpayer owns controlling interest in the business entity
									(A)In
				generalParagraph (1) shall not apply to any sale if, immediately
				before such sale, the taxpayer owns a controlling interest in the business
				entity that is engaged in an Iran discouraged activity.
									(B)Controlling
				interestFor purposes of subparagraph (A), the term
				controlling interest means direct or indirect ownership of at
				least 50 percent of the total voting power and value of all classes of stock of
				a corporation. For purposes of the preceding sentence, the rules of paragraphs
				(1) and (5) of section 267(c) shall apply.
									(C)Aggregation
				ruleFor purposes of this paragraph, all members of the same
				controlled group of corporations (within the meaning of section 267(f)) and all
				persons under common control (within the meaning of section 52(b) but
				determined by treating an interest of more than 50 percent as a controlling
				interest) shall be treated as 1 person.
									(b)Identification
				of business entities engaging in Iran discouraged activities
								(1)Publication of
				listFor purposes of this section, the Secretary shall publish
				and update at least every six months a list of business entities engaging in
				any Iran discouraged activities.
								(2)RegulationsThe
				Secretary shall issue regulations defining how a business entity shall not be
				deemed to be engaged in an Iran discouraged activity, if—
									(A)with regard to
				activities on the date this section becomes effective, the business entity
				limits its activity to continuing existing contracts, without extension or
				expansion (except that an investment (as defined in section 14 of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)) that would
				subject a business entity to sanctions under section 5 of the Iran Sanctions
				Act of 1996 shall be considered an Iran discouraged activity, notwithstanding
				contracts entered into prior to the effective date of this section), and
									(B)with regard to any
				Iran discouraged activity carried on under contracts entered into or expanded
				after the effective date of this section, the contract was entered into at a
				time when the business entity did not own or control the subsidiary business
				entity, and after acquiring such ownership or control the business entity has
				not extended or expanded or renewed such contract.
									(3)Taxpayer
				self-helpUntil such time as
				the Secretary publishes a list of those engaging in Iran discouraged activities
				or if the Secretary fails to update that list as required in paragraph (1), the
				taxpayer may determine, using credible, publicly available information, which
				business entities engage in an Iran discouraged activity.
								(c)Definitions
				relating to discouraged activities
								(1)Foreign
				terrorist organizationThe term foreign terrorist
				organization means an organization designated under section 219 of the
				Immigration and Nationality Act (8 U.S.C. 1189) as a foreign terrorist
				organization.
								(2)Iran discouraged
				activityThe term Iran
				discouraged activity means—
									(A)engaging in an
				investment activity described in section 202(c) of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C.
				8532(c));
									(B)engaging in an
				activity described in section 5(a) of the Iran Sanctions Act of 1996 (Public
				Law 104–172; 50 U.S.C. 1701 note); or
									(C)conducting
				business with or making any charitable donation to any Iranian person
				designated as a terrorist or to any foreign terrorist organization.
									(3)TerroristThe
				term terrorist means a person designated or otherwise individually
				identified in or pursuant to an executive order that is related to terrorism
				and issued under the authority of the International Emergency Economic Powers
				Act (50 U.S.C. 1701 et seq.) or section 5 of the United Nations Participation
				Act of 1945 (22 U.S.C. 287c) for the purpose of imposing on such organization
				an economic or other sanction.
								(d)Definitions and
				special rules relating to securities and replacement propertyIn this section:
								(1)Qualified
				security
									(A)In
				generalThe term qualified security means any
				security held by a taxpayer in any business entity that is engaged in an Iran
				discouraged activity.
									(B)ExceptionSuch
				term shall not include any security purchased or otherwise acquired after the
				date of the enactment of this section which, at the time of such purchase or
				acquisition, was issued by a business entity then engaged in an Iran
				discouraged activity.
									(C)Security
				definedThe term
				security has the meaning given such term by section
				165(g)(2).
									(2)Qualified
				replacement property
									(A)In
				generalThe term qualified replacement property
				means any security of a business entity that, on the date of purchase by the
				taxpayer—
										(i)is not engaged in an Iran discouraged
				activity on such date,
										(ii)is not a member of an expanded affiliated
				group, any member of which is engaged in an Iran discouraged activity on such
				date, and
										(iii)meets the
				requirements of subparagraph (B).
										(B)Replacement
				propertyProperty meets the requirements of this paragraph if,
				with respect to the sale of any security—
										(i)except as provided in clause (ii), in the
				case that the security is a share of stock in a corporation, the replacement
				property is a share of stock in a corporation,
										(ii)in the case that the security is a share of
				stock of a regulated investment company, real estate investment trust, hedge
				fund, investment partnership, or similar business entity, the replacement
				property is a share of stock in a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity,
										(iii)in the case that the security is a right to
				subscribe for, or to receive, a share of stock in a corporation, the
				replacement property is a right to subscribe for, or to receive, a share of
				stock in a corporation, and
										(iv)in the case that the security is a bond,
				debenture, note, or certificate, or other evidence of indebtedness issued by a
				corporation, with interest coupons or in registered form, the replacement
				property is a bond, debenture, note, or certificate, or other evidence of
				indebtedness issued by a corporation, with interest coupons or in registered
				form.
										(C)Deemed
				investment if investing in entities engaged in discouraged
				activitiesAny regulated
				investment company, real estate investment trust, hedge fund, investment
				partnership, or similar business entity, which invests in the
				securities—
										(i)issued by a
				business entity determined to be engaging in Iran discouraged activities,
				or
										(ii)issued by the
				Government of Iran or any agency thereof,
										shall be deemed to be a business
				entity engaging in Iran discouraged activities.(D)Business
				declaration of policy
										(i)In
				generalNotwithstanding any other provision of this section, in
				the case of a business entity described in clause (iii), a security in such
				business entity shall not be treated as qualified replacement property unless
				the business entity has made the following declaration: It is our policy
				not to make investments in business entities which engage in Iran discouraged
				activities as defined in section 1046 of the Internal Revenue Code of 1986, and
				to use due diligence to avoid making such investments. It is our policy to
				divest on or before December 31, 2010, from business entities engaged in Iran
				discouraged activities..
										(ii)Not qualified
				securityIf a business entity
				described in clause (iii) has made the declaration specified in clause (i),
				then from the time of such declaration an interest in such business entity
				shall not be treated as a qualified security.
										(iii)Business
				entity describedA business
				entity described in this clause is a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity.
										(E)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined in
				section 1504(a), determined—
										(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
										(ii)without regard to
				paragraphs (2) and (4) of section 1504(b).
										(F)Basis
				adjustmentsIf gain from any
				sale is not recognized by reason of subsection (a), such gain shall be applied
				to reduce (in the order acquired) the basis for determining gain or loss of any
				qualified replacement property which is purchased by the taxpayer during the
				30-day period described in subsection (a).
									(G)Holding
				periodFor purposes of
				determining the period for which the taxpayer has held qualified replacement
				property the acquisition of which resulted in the nonrecognition under
				subsection (a) of any part of the gain realized on the sale of a qualified
				security, there shall be included the period for which such qualified security
				had been held by the taxpayer.
									(3)Special rule for
				securities of certain entities
									(A)In
				generalFor any business entity described in subparagraph (C), a
				security in such business entity shall be treated as qualified replacement
				property if the business entity has made the following declaration: It
				is our policy not to make investments in any person having an investment in, or
				carrying on a trade or business (within the meaning of section 162) in or with,
				Iran. This policy may or may not include investments concerning the provision
				of food, medicine, humanitarian services in or to Iran..
									(B)Not qualified
				securityIf a business entity described in subparagraph (C) has
				made the declaration specified in subparagraph (A), then from the time of such
				declaration an interest in such business entity shall not be treated as a
				qualified security.
									(C)Business entity
				describedA business entity described in this subparagraph is a
				regulated investment company, real estate investment trust, hedge fund,
				investment partnership, or similar business entity.
									(D)Certain business
				entities as replacement propertyA business entity described in subparagraph
				(C) making the declaration described in subparagraph (A) may qualify as
				replacement property if it has adopted restrictions on investment in persons
				that invest in or carrying on a trade or business (within the meaning of
				section 162) in or with countries other than Iran that have been determined by
				the Secretary of State to have repeatedly provided support for acts of
				international terrorism pursuant to—
										(i)section
				6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App.
				2405(j)(1)(A)) (as in effect pursuant to the International Emergency Economic
				Powers Act (50 U.S.C. 1701 et seq.)) (or any successor thereto);
										(ii)section 40(d) of
				the Arms Export Control Act (22 U.S.C. 2780(d)); or
										(iii)section 620A(a)
				of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)).
										(4)Business
				entityThe term
				business entity means any corporation, limited liability
				partnership, limited liability company, or any other business entity conducting
				business activities in which the taxpayer has purchased or can purchase
				securities.
								(e)TerminationSubsection (a) shall not apply with respect
				to any Iran discouraged activity on or after the date on which the President
				makes the certification described in section 401(a) of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C.
				8551(a)).
							.
				(b)Clerical
			 amendmentThe table of sections for part III of subchapter O of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 1046. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in
				Iran.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to sales of securities after the date of the enactment of this Act.
				IVProhibition on
			 United States Government contracts and investment for companies conducting
			 business in Iran
			401.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and
			 the Select Committee on Intelligence of the Senate; and
					(B)the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
					(2)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
				(3)Federal
			 fundsThe term Federal funds means a sum of money or
			 other resources derived from United States taxpayers, which the United States
			 Government may provide to persons through government grants or loans, or
			 through the terms of a contract with the Federal Government, or through the
			 Troubled Asset Relief Program established under title I of division A of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), or other
			 similar and related transaction vehicles, including a grant, loan, or loan
			 guarantee, the provision of insurance or reinsurance, or the provision of
			 technical assistance.
				402.Expansion of
			 prohibition on United States Government contracts for persons that conduct
			 business operations in Iran
				(a)In
			 generalSection 6(b) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note) is amended—
					(1)in paragraph (1),
			 by striking does not engage in any activity for which sanctions may be
			 imposed under section 5. and inserting the following: “does not—
						
							(A)engage in any
				activity for which sanctions may be imposed under section 5;
							(B)export sensitive
				technology (as defined in paragraph (6)) to Iran; or
							(C)engage in any
				activity described in section 203(a) of the Stop Iran’s Nuclear Weapons Program Act of
				2010.
							;
				
					(2)in paragraph
			 (5)—
						(A)by striking
			 The President may and inserting the following:
							
								(A)In
				generalThe President may
								;
				and
						(B)by adding at the
			 end the following:
							
								(B)Reporting
				requirementNot later than 120 days after the date of the
				enactment of the Stop Iran’s Nuclear Weapons
				Program Act of 2010, and every 180 days thereafter, the
				Administrator for Federal Procurement Policy shall submit to the appropriate
				congressional committees a report on waivers granted under subparagraph
				(A).
								;
				and
						(3)by striking
			 paragraph (6) and inserting the following:
						
							(6)DefinitionsIn
				this subsection:
								(A)Executive
				agencyThe term executive agency has the meaning
				given that term in section 4 of the Office of Federal Procurement Policy Act
				(41 U.S.C. 403).
								(B)Sensitive
				technology
									(i)In
				generalThe term sensitive technology means
				hardware, software, telecommunications equipment, or any other technology, that
				the President determines is to be used specifically—
										(I)to restrict the
				free flow of unbiased information in Iran; or
										(II)to disrupt,
				monitor, or otherwise restrict speech of the people of Iran.
										(ii)ExceptionThe
				term sensitive technology does not include information or
				informational materials the exportation of which the President does not have
				the authority to regulate or prohibit pursuant to section 203(b)(3) of the
				International Emergency Economic Powers Act (50 U.S.C.
				1702(b)(3)).
									.
					(b)Implementation through the Federal
			 Acquisition RegulationNot
			 later than 120 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulation issued pursuant to section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421) shall be revised to provide for the
			 implementation of the amendments made by subsection (a).
				(c)Conforming
			 amendments
					(1)Section 106 of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8515) is amended to read as follows:
						
							106.Government Accountability Office report on
				effect of prohibition on government procurement from persons that export
				sensitive technology to IranNot later than 1 year after the date of the
				enactment of this Act, the Comptroller General of the United States shall
				submit to the appropriate congressional committees, the Committee on Armed
				Services of the Senate, and the Committee on Armed Services of the House of
				Representatives, a report assessing the extent to which executive agencies
				would have entered into or renewed contracts for the procurement of goods or
				services with persons that export sensitive technology to Iran if the
				prohibition under section 6(b)(1)(B) of the Iran Sanctions Act of 1996 (Public
				Law 104–172; 50 U.S.C. 1701 note) were not in
				effect.
							.
					(2)The table of
			 contents for the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 is amended by striking the item relating to section 106 and
			 inserting the following:
						
							
								Sec. 106. Government
				Accountability Office report on effect of prohibition on government procurement
				from persons that export sensitive technology to
				Iran.
							
							.
					403.Prohibition on
			 provision of Federal grants, loans, or other assistance to persons that conduct
			 business operations in Iran
				(a)In
			 generalNotwithstanding any other provision of law, the head of
			 each executive agency shall require any person seeking Federal funds in the
			 form of a grant, loan, or loan guarantee, insurance or reinsurance, or
			 technical assistance from the agency to certify that the person does
			 not—
					(1)engage in any
			 activity for which sanctions may be imposed under section 5 of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
					(2)export sensitive
			 technology (as defined in section 6(b)(6) of the Iran Sanctions Act of 1996) to
			 Iran; or
					(3)engage in any
			 activity described in section 203(a) of this Act.
					(b)WaiverThe
			 President may waive the requirement under subsection (a) on a case-by-case
			 basis if the President determines and certifies in writing to the appropriate
			 congressional committees that it is in the national interest of the United
			 States to do so.
				404.Report on
			 expansion of prohibition on United States Government contracts for, and
			 prohibition on provision of Federal grants, loans, and other assistance to,
			 persons that conduct business operations in IranNot later than one year after the date on
			 which the Federal Acquisition Regulation is revised pursuant to section 402(b)
			 to provide for the implementation of the amendments made by section 402(a), the
			 Administrator of General Services, in consultation with the heads of other
			 executive agencies, shall submit to the Office of Management and Budget and the
			 appropriate congressional committees a report on the actions taken pursuant to
			 such amendments and section 403.
			405.Divestiture from
			 Iran by United States Government retirement systems
				(a)Divestiture from
			 IranThe managers of each
			 Government retirement system (including any thrift savings plan) shall take, to
			 the extent consistent with the legal and fiduciary duties otherwise imposed on
			 them, immediate steps to divest all investments in any entity with respect to
			 which sanctions are imposed for activities described in section 5(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), section
			 6(b)(1)(B) of the Iran Sanctions Act of 1996, as amended by section 402 of this
			 Act, or section 203(a) of this Act.
				(b)Prohibition on
			 future investmentThe
			 managers of each Government retirement system (including any thrift savings
			 plan) shall ensure that there is no future investment in any entity described
			 in subsection (a) for the duration of the period of time during which the
			 entity is sanctioned under the applicable provision of law described in
			 subsection (a).
				(c)Government
			 retirement system definedIn this section, the term
			 Government retirement system means a retirement system established
			 by law for employees of the Government of the United States.
				406.SunsetThe provisions of this title (other than the
			 amendments made by section 402) shall terminate on the date that is 30 days
			 after the date on which the President makes the certification described in
			 section 401(a) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8551(a)).
			
